DETAILED ACTION
1.	This action is in response the request for continued examination and amended claims filed on 07/28/2021 in which claims 1, 13, 17 and 19-20 are amended, and claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/28/2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 16, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tucker (US 20170124452 A1) in view of Solomonik ("A Communication-Avoiding Parallel Algorithm for the Symmetric Eigenvalue Problem") in view of Shoaib (US 20170132496 A1) in further view of Mayer ("GrapH: Heterogeneity-Aware Graph Computation with Adaptive Partitioning").
In regard to claims 1, 17 and 19, Tucker teaches: A method comprising: by a computing device, accessing a nodal graph model of a neural network (Tucker, see Fig. 3 [a nodal graph model]; [0024] "FIG. 1 illustrates an example computational graph system 100 for distributing operations for neural networks represented as computational graphs")
where graph nodes of the graph model correspond to operations of the neural network and (Tucker, [0005] "In general, this specification describes a system for processing computational graphs representing neural networks." [0006] "the computational graph comprising a plurality of nodes and directed edges, wherein each node represents a respective operation...")
interconnections between graph nodes correspond to operational relationships between operations of the neural network, (Tucker, [0006] "wherein each directed edge [interconnections] connects a respective first node to a respective second node that represents an operation that receives, as input, an output of an operation represented by the respective first node")
the graph model identifying inputs to graph nodes and (Tucker, [0017] "Generally, the input and outputs flowing along directed edges in the computational graph are tensors. A tensor is a multidimensional array of numeric values or other values...") operational resources needed by graph nodes; (Tucker, [0032] "Each device can also have a respective computational capability. That is, devices can have different amount of memories, processing speed, or other architectural characteristics [operational resources]…")
by the computing device, determining an operational cost value for each of a plurality of the graph nodes based on… a type of each of the data inputs to each graph node and operational resources needed by each graph node, (Tucker, [0032] "Each device can also have a respective computational capability [operational cost value]. That is, devices can have different amount of memories, processing speed, or other architectural characteristics. [operational resources]; [0045]  the system can calculate a maximum amount of memory to be consumed by any node in the subgraph. In particular, the system can traverse the subgraph to calculate a dimension of a tensor on each directed edge to and from each node [memory is checked based on a type/dimension of each data input] of the subgraph."; [0017] "Generally, the input and outputs flowing along directed edges in the computational graph are tensors [data inputs].")
the operational cost value being used for determining whether an associated graph node is assigned a machine designation indicting preferred execution within a first machine or preferred execution within a second machine, (Tucker, [0032] "... Thus, some devices can perform operations that other devices cannot. [preferred execution]. For example, some operations require a certain amount of memory that only particular devices [M2] have, or some devices [M1] are configured to only perform a particular type of operation, e.g., inference operations."; Based on spec. Fig. 15 and spec. [0061], first machine (M1) corresponds to a device performing a certain type of operation; second machine (M2) corresponds to a device with larger memory)
the first machine and the second machine being remote from each other and having access to each other via a computer network… (Tucker, [0074] "The components of the system can be interconnected by any form or medium of digital data, communication, e.g., a communication network. Examples of communication networks include a local area network ('LAN') and a wide area network ('WAN'), e.g., the Internet.")
by the computing device, segmenting the nodal graph model into a plurality of graph-segments based on the operational cost value for each graph node… (Tucker, [0041] "The system partitions the computational graph into multiple subgraphs (step 208)."; [0044] "the system assigns each subgraph to a device having a computational capability [operational cost value] necessary to perform the operations represented by the nodes in the subgraph."; [0049] "The system can partition the computational graph into three subgraphs 318-322.") each graph-segment containing a subset of the graph nodes and (Tucker, [0041] "Each subgraph includes one or more nodes in the computational graph.") a subset of the interconnections, the graph nodes in the subset being interconnected by the subset of the interconnections; (Tucker, see Fig. 3 nodes are connected with edges in the subgraph, [0042] "the system can analyze the graph to identify directed edges [interconnections] connecting one or more nodes in the computational graph that are arranged in a chain structure [subset]")
by the computing device, assigning the first machine to execute operations associated with a first subset of the plurality of graph-segments; (see next limitation)
by the computing device, assigning the second machine to execute operations associated with a second subset of the plurality of the graph-segments… (Tucker, [0044] "The system assigns, for each subgraph [graph-segment], the operations represented by the one or more nodes in the subgraph to a respective available device [first/second machine] (step 210)."; a device is assigned to a subgraph)
by the computing device, transferring the operations corresponding to the subset of graph nodes in each of the first subset and the second subset of the plurality of graph-segments to the first and the second machines for execution, respectively; (Tucker, [0047] "The system causes the devices to perform the operations of the nodes assigned to the devices (step)212."; [0064] "After devices are assigned to respective subgraphs, the devices perform operations of the respective subgraphs…")
wherein the first machine is configured to process outputs from the first subset of the plurality of graph-segments executed within the first machine and outputs from the second subset of the plurality of graph-segments executed within the second machine in accordance with the nodal graph model to determine an output for the neural network. (Tucker, [0064] "Upon completing the operations, the devices can notify the system that the operations are complete or outputs of the operations, if any... The system can receive, from one or more devices to which the particular devices are assigned, the outputs of the particular nodes after the operations are complete. The system can then provide the outputs to the client..."; [0055] "After a final node, i.e., node 316, performs operations, the device to which the node is assigned can return an output of the node or an indication that processing of the graph is complete to the system."; a final node 316 receives outputs from 314 (e.g. example of M1 in subset 320) and 304 (e.g. M2 in subset 318))

Tucker does not teach, but Solomonik teaches: determining an operational cost value for each of a plurality of the graph nodes based on a number of data inputs to each graph node… storage location of embedding matrices used by each graph node, (Solomonik, p.112, 2 THEORETICAL COST MODEL [determining a cost value], "We use the Bulk Synchronous Parallel (BSP) model [39] with an additional parameter to measure the cost of traffic between memory and cache. We derive asymptotic bounds on the parallel running time of our algorithms for this two-level architectural model, with consideration for both communication between processors and in the memory hierarchy of each processor… • W – number of words of data moved between processors (horizontal communication cost),• Q – number of words of data moved between main memory and cache (vertical communication cost)… If at each superstep i ∈ [1, S], processor j [each node]… sends and receives W total words [a number of data inputs], and performs Q reads and writes to memory, then the costs of the BSP algorithm are…"; p. 111 abstract "Given sufficient memory to store c copies of the symmetric matrix [embedding matrices], our algorithm requires Θ (√c) less interprocessor communication than previously known algorithms, for any c ≤ p 1/3 when using p processors."; p. 113 "… one of the input matrices is stored redundantly on c…2D processor grids… [storage location of embedding matrices]"; (para. [0147] embedding matrices are kept in remote machines to reduce the communication cost.) Copies of the matrix are redundantly stored on c processors to reduce interprocessor communication, or storage location between memory and cache can also be viewed as storage location of data. Tucher teaches the feature of assigning machines.)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Tucher to incorporate the teachings of Solomonik by including the A Communication-Avoiding Parallel Algorithm. Doing so would achieve lower communication costs. (Solomonik, p.112, abstract, "We employ two new parallel algorithms that achieve lower communication costs for the full-to-band and band-to-band reductions.")

Tucker and Solomonik do not teach, but Shoaib teaches: … wherein the type of each data input is determined based on a density of the data input; (Shoaib, see Fig. 2, [0045] "A first memory 214 is configured to store one or more sparse matr-ices 216 of a sparse, frequency domain representation of a convolutional weighting kernel. A second memory 218 is configured to store coefficients 220 for fully connected layers and/or the dense matrix 222 of the sparse, frequency domain representation. Second memory 218 is of a second memory type and first memory 214 is of a first memory type that has a slower access time and/or lower energy consumption than the second memory type."; operational resources (memory types) are associated with the density of the data (sparse / dense matrices))
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Tucker and Solomonik to incorporate the teachings of Shoaib by including different types of memory for sparse and dense matrices. Doing so would make dense matrices benefit from faster memory. (Shoaib, [0045] "For example, second memory 218 can be SRAM (static random access memory), and first memory 214 can be DRAM (dynamic random access memory). Less-expensive DRAM can be used for first memory 214 because the speed (access time) constraints of DRAM are less important for the small amount of data in the sparse matrices 216. In contrast, fully connected coefficients 220 and dense matrix 222 are information dense and benefit more from the more expensive but faster SRAM")

Tucker, Solomonik and Shoaib do not teach, but Mayer teaches: 
Segmenting the nodal graph… based on… execution dependencies between the graph-segments, (Mayer, p. 119 "GrapH is aware of both dynamic vertex traffic during execution and underlying network link costs [execution dependencies]. Considering this information, it adaptively partitions the graph [segmenting the graph] at runtime to minimize overall communication costs by systematically avoiding frequent communication over expensive network links.")
… wherein the assignment of the first and second machines is based in part on network traffic congestion; (Mayer, p. 120, See Fig, 3, "To this end, we introduce the network- and traffic-aware dynamic vertex-cut partitioning. The idea is to cut the graph on the low traffic vertices to decrease inter-machine communication. In Fig. 3(b), we minimize communication by cutting the graph on vertices u2,u3 and u5,u6. This increases the replication degree, but decreases overall communication costs"; p. 126 "2) Network traffic: Often network costs are unknown or relatively homogeneous. In this case, H-move dynamically reduces the total amount of machine communication, i.e., network traffic." The vertex-cut partitioning is the concept of graph-segments of the first and second machines. Tucher teaches the feature of assigning machines in the previous limitation. )
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Tucker, Solomonik and Shoaib to incorporate the teachings of Mayer by including the traffic-aware dynamic vertex-cut partitioning. Doing so would avoid frequent communication and improve in communication costs. (Mayer, Abstract "The main idea is to avoid frequent communication over expensive network links using an adaptive edge migration strategy. Our evaluations show an improvement of 60% in communication costs compared to state-of-the-art partitioning approaches.")

Claims 17 and 19 recite substantially the same limitation as claim 1, therefore the rejection applied to claim 1 also apply to claims 17 and 19. In addition, Tucker teaches: (claim 17) One or more computer-readable non-transitory storage media embodying software that is operable when executed to: (Tucker, [0066] "Embodiments of the subject matter described in this specification can be implemented as one or more computer programs, i.e., one or more modules of computer program instructions encoded on a tangible non-transitory program carrier for execution by, or to control the operation of, data processing apparatus.")
(claim 19) one or more processors; and one or more computer-readable non-transitory storage media coupled to one or more of the processors and comprising instructions operable when executed by one or more of the processors to cause the system to: (Tucker, [0067] "The term 'data processing apparatus' encompasses all kinds of apparatus, devices, and machines for processing data, including by way of example a programmable processor, a computer, or multiple processors or computers.")
In regard to claim 16, Tucher, Solomonik, Shoaib and Mayer teach: The method of claim 1, wherein a majority of graph nodes within each graph-segment is characterized by having the same machine designation, and (Tucker, [0044] "the system 100 may assign each subgraph to a device having a computational capability necessary to perform the operations represented by the nodes in the subgraph."; machines with the same computational capability are assigned to the same subgraph)
inter-nodal operations between the subset of the graph nodes within a respective graph-segment are wholly contained within the respective graph-segment. (Tucker, [0008] "subgraphs of the computational graph can be assigned to unique devices, each of which performs operations in the respective subgraph, to reduce an overall time required to perform operations of the neural network.")
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Tucker in view of Solomonik in view of Shoaib in view of Mayer in further view of Ansari (US 20160216991 A1).
In regard to claim 2, Tucher, Solomonik, Shoaib and Mayer teach: The method of claim 1, wherein the operational resources identified by the graph model include memory resources needed by graph nodes, (Tucker, [0032] "Each device can also have a respective computational capability. That is, devices can have different amount of memories, processing speed, or other architectural characteristics. Thus, some devices can perform operations that other devices cannot. ")
the second machine has a higher memory capacity than the first machine, and (Tucker, [0058] "the system can analyze dimensions of a tensor to or from the initial nodes to determine the amount of memory to be consumed, as described above with reference to FIG. 2... Based on the determined amount, the system assigns the subgraph to a device having at least the determined amount of memory. [a predefined value]";  a device having a determined amount of memory corresponds the second machine, which has a higher memory than machines in other subgraph)
Tucher, Solomonik, Shoaib and Mayer do not teach, but Ansari teaches: the operational cost value of graph nodes needing memory resources higher than a predefined value (see mapping above) (Ansari, [0022] "The allocation heuristic module 106 may be implemented as software, hardware, or a combination of software and hardware. The size attribute [operational cost value] may include one or more of a weighted resource demand value, a weighted resource capacity value, a weighted sum value of a normalized resource demand, a weighted sum value of a normalized resource capacity... The allocation heuristic module 106 may analyze processor capacities associated with the processors 116 and 118 and memory capacities associated with the memories 116 and 120.") are weighted toward the second machine. (Ansari, [0031] "In an example scenario, the total normalized residual resource capacity of the active PMs may be [0.2, 0.6] in a processor and a memory, respectively. [example of weighting]"; using the weighted value to determine how to allocate machines)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Tucher, Solomonik, Shoaib and Mayer to incorporate the teachings of Ansari by including the attribute associated with machines. Doing so would allow the multiple physical machines (PMs) to be sorted according to a power efficiency attribute and use those machines efficiently. (Ansari, abstract "Multiple physical machines (PMs) may be sorted according to a power efficiency attribute associated with each of the PMs. One of the PMs may be selected from an ordered list of PMs based on the power efficiency attribute. ")
In regard to claim 3, Tucher, Solomonik, Shoaib, Mayer and Ansari teach: The method of claim 2, wherein the higher memory capacity is characterized by a larger archival memory bank than is available on the first machine. (Tucker, [0058] "the system can analyze dimensions of a tensor to or from the initial nodes to determine the amount of memory to be consumed, as described above with reference to FIG. 2... Based on the determined amount, the system assigns the subgraph to a device having at least the determined amount of memory.";  a device having a determined amount of memory corresponds the second machine, which has a higher memory than first machines in the other subgraph)
Claims 4-8, 10, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tucker in view of Solomonik in view of Shoaib in view of Mayer in view of Narayanaswami (US 20170228342 A1) in further view of Gao (US 20170017886 A1).
In regard to claim 4, Tucher, Solomonik, Shoaib and Mayer teach: The method of claim 1, wherein the neural network receives a (Tucker, [0016] "An incoming edge to a node represents a flow of an input into the node, i.e., an input to the operation represented by the node."; [0017] "Generally, the input and outputs flowing along directed edges in the computational graph are tensors . [neural network receives input vectors] ")
Tucher, Solomonik, Shoaib and Mayer do not teach, but Nara teaches: dense and sparse vectors (Nara., [0006] "The concatenation unit may be further configured to receive a first dense matrix representing a dense matrix sent over the node network. To generate the output dense matrix, the output dense matrix may be generated based on the first dense matrix, the first sparse element, and the second sparse element. [dense and sparse]"; Based on application Fig. 3, 5, 6 or spec. [0076], preprocessing of dense and sparse matrices before concatenating, and then input layer of neural network)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Tucher, Solomonik, Shoaib and Mayer to incorporate the teachings of Nara by including the specialized matrix processors Doing so would allow increase the computation bandwidth of the central processing unit and decrease the processing cost of the system. (Nara, [0008] "Shifting the sparse-to-dense data loading task from the central processing unit to specialized matrix processors increases the computation bandwidth of the central processing unit and decreases the processing cost of the system.")
Tucher, Solomonik, Shoaib, Mayer and Nara do not teach, but Gao teaches: associated with a network client user, (Gao, [0055] "In the embodiments of FIG. 5, the training data 510 is a sparse representation of attributes [sparse vector] associated with a first object (e.g., object of type X) and a second object (e.g., object of type Y). The training data 510 includes individual data sets 510 i-N, where each individual data set includes a first attribute associated with an object of the first type (e.g., a user [a network client user]), a second attribute associated with an object of the second type (e.g., an ad)...") the sparse input feature vectors having corresponding, predefined embedding matrices. (Gao, [0065] "A set of weights 804 [embedding matrices] is represented by wi, which denotes a weight value of a given weight, where each weight value between two objects provides an indication of how strongly associated are the two object to each other. The distance between the set of objects 800 and the set of objects 802 can be graphically illustrated based on the set of weights 804")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Tucher, Solomonik, Shoaib, Mayer and Nara to incorporate the teachings of Gao by including a multi-threaded pipeline architecture to calculate the correlations of objects. Doing so would allow the system to determine correlations between groupings of objects based on weight parameters associated with a model. (Gao, abstract "The method may be implemented using a multi-threaded pipeline architecture that utilizes a learning model to compute the compatibility score. The learning model determines correlations between a first object's attributes... and a second object's attributes... ")
In regard to claim 5, Tucher, Solomonik, Shoaib, Mayer, Nara, and Gao teaches: The method of claim 4, wherein the dense input feature vector is comprised of user features representing a collection of different information types from a plurality of predefined sources. (Gao, [0016] "Note that the dense representation is a feature vector that is obtained such that the inner product is a meaningful score which measures the compatibility between the two objects... Each attribute feature vector includes a vector of one or more attributes [user features] of a respective object (e.g., a user u or an ad v). For example, a user's attributes can be liked pages, user demographics, apps installed by the user, pixels visited, etc. [predefined sources]"; Fig. 2 object 200)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Tucher, Solomonik, Shoaib, Mayer and Nara to incorporate the teachings of Gao by including a multi-threaded pipeline architecture to calculate the correlations of objects. Doing so would allow the system to determine correlations between groupings of objects based on weight parameters associated with a model.
In regard to claim 6, Tucher, Solomonik, Shoaib, Mayer, Nara, and Gao teach: The method of claim 5, wherein the user features include information descriptive of a type of network client user. (Gao, [0016] "Note that the dense representation is a feature vector that is obtained such that the inner product is a meaningful score [information descriptive] which measures the compatibility between the two objects (e.g., user and ad)… the outcome y can be a binary variable yε{−1, 1} for a pair of user-ad (e.g., indicating a “click” or “no click”), or it can be a non-binary variable (i.e., real-valued) representative of a degree of correlation for the user-ad pair (e.g., yε{1.2, 0.5, etc.}))
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Tucher, Solomonik, Shoaib, Mayer and Nara to incorporate the teachings of Gao by including a multi-threaded pipeline architecture to calculate the correlations of objects. Doing so would allow the system to determine correlations between groupings of objects based on weight parameters associated with a model.
In regard to claim 7, Tucher, Solomonik, Shoaib, Mayer, Nara, and Gao teach: The method of claim 6, wherein the user features include identification of specific network activity that identifies the network client user as one of a plurality of pre-characterized types of network client user. (Gao, [0028] "The interest-based attributes of the user u can include liked pages 212 (e.g., pages of a social networking system that the user u has liked in the past based on historical data), installed apps 214 (e.g., applications installed by the user in the past based on historical data), visited pixels 216, among others. [specific activity]")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Tucher, Solomonik, Shoaib, Mayer and Nara to incorporate the teachings of Gao by including a multi-threaded pipeline architecture to calculate the correlations of objects. Doing so would allow the system to determine correlations between groupings of objects based on weight parameters associated with a model.
In regard to claim 8, Tucher, Solomonik, Shoaib, Mayer, Nara, and Gao teach: The method of claim 6, wherein the user features identify a gender of the network client user, age group of the network client user, frequency of network sites visited by the network client user, preference-indicating tags submitted by the network client user, or user-comments submitted by the network client user. (Gao, [0028] "The attributes of {right arrow over (u)} can include demographic attributes 210 and interest-based attributes of the user u. Demographic attributes 210 can include, for example, and age (e.g., 25) and a gender (e.g., male).")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Tucher, Solomonik, Shoaib, Mayer and Nara to incorporate the teachings of Gao by including a multi-threaded pipeline architecture to calculate the correlations of objects. Doing so would allow the system to determine correlations between groupings of objects based on weight parameters associated with a model.
In regard to claim 10, Tucher, Solomonik, Shoaib, Mayer, Nara, and Gao teach: The method of claim 6, wherein graph nodes that receive user features are limited to being executed only once, and (Tucker, [0042] "... Nodes in a chain structure are nodes that are connected to each other by following one directed edge from node to node. Thus, a node in the chain must wait for operations at previous nodes in the chain to finish computing before computing its own operation."; in a chain structure, all the nodes receiving data including user features are executed only once, because nodes are connected with only one directed edge)
a copy of their output is provided to any other graph-segment on the first machine and second machine, as needed. (Tucker, [0043] "... multiple nodes can receive, as an input, the same data from a previous node [copy of the output]. The system can cluster such nodes receiving the same data in the same subgraph so that when the subgraph is assigned to a particular device, the device can reuse memory storing the same data for the multiple operations represented by the nodes.")
In regard to claim 12, Tucher, Solomonik, Shoaib, Mayer, Nara, and Gao teach: The method of claim 4, wherein: the second machine stores the embedding matrices corresponding to sparse inputs; and (Nara., [0018] "The sparse-dense transform unit 104 accesses the corresponding sparse elements 108 a-108 n  [embedding matrices corresponding to sparse input] from one or more of the data shards 106 a-106 k, where n is an integer greater than one.") 
graph nodes whose type of data input is identified as corresponding to a sparse input (Tucker, [0045] "the system can traverse the subgraph to calculate a dimension of a tensor on each directed edge to and from each node of the subgraph. The dimension of the tensor indicates a size of memory that would be consumed by a device to perform an operation.") receive a machine designation indicating preferred execution within the second machine. (Tucker, [0045] "the system can assign the subgraph to a device that has memory capable of storing the largest tensor flowing in the subgraph."; [0032] "Each device can also have a respective computational capability... some devices can perform operations that other devices cannot. For example, some operations require a certain amount of memory that only particular devices have...")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Tucher, Solomonik, Shoaib and Mayer to incorporate the teachings of Nara by including the specialized matrix processors Doing so would allow increase the computation bandwidth of the central processing unit and decrease the processing cost of the system. 

In regard to claim 13, Tucher, Solomonik, Shoaib, Mayer, Nara, and Gao teach: The method of claim 1, wherein the embedding matrices are stored in the first machine and in second machine; and (Tucker, [0028] " The system 100 can store the modified parameters in memory of a device, and an executor 106 can retrieve and store, at the system 100, addresses of the modified weights."; [0017] "A tensor is a multidimensional array of numeric values or other values..."; [0030] "The system 100 performs the operations to generate the particular output by partitioning the operations represented by the computational graph across multiple devices 116-122."; [0045] "The system can assign the subgraph to a device that has memory capable of storing the largest tensor flowing in the subgraph."; weight tensors/embedding matrices can be stored in any device/node (first machine or second machine) in the computational graph.) 
graph segments whose operations provide a dimension-lowering conversion on an embedding defined by use of a specific embedding matrix receive a machine designation indicting preferred execution within the first machine or second machine wherein the specific embedding matrix is stored. (Nara., see fig. 5, [0054] "The system determines, based on identifications of the subset of the particular sparse elements, a processor designation for fetching the subset of the particular sparse elements (504)."; [0055] "The system fetches, based on the designation and by a first processor of the plurality of processors, a first sparse element of the subset of the particular sparse elements [specific embedding matrix 1] (506)."; [0056] "The system fetches, based on the designation and by a second processor of the plurality of processors, a second sparse element of the subset of the particular sparse elements [specific embedding matrix 2] (508)."; [0057] "the sparse reduce unit 306 may be configured to reduce the dimensions of the fetched sparse elements [dimension lowering]")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Tucher, Solomonik, Shoaib and Mayer to incorporate the teachings of Nara by including the specialized matrix processors Doing so would allow increase the computation bandwidth of the central processing unit and decrease the processing cost of the system.
In regard to claim 14, Tucher, Solomonik, Shoaib, Mayer, Nara, and Gao teaches: The method of claim 13, wherein the dimension-lowering conversion is a dot-product operation or a cosine similarity operation. (Gao, [0016] "Note that the dense representation is a feature vector that is obtained such that the inner product [a dot-product operation] is a meaningful score which measures the compatibility between the two objects")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Tucher, Solomonik, Shoaib, Mayer and Nara to incorporate the teachings of Gao by including a multi-threaded pipeline architecture to calculate the correlations of objects. Doing so would allow the system to determine correlations between groupings of objects based on weight parameters associated with a model.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tucker in view of Solomonik in view of Shoaib in view of Mayer in view of Nara in view of Gao in further view of Ansari.
In regard to claim 9, Tucher, Solomonik, Shoaib, Mayer, Nara, and Gao teach: The method of claim 6, wherein the network client user is a network client of the first machine, and (Tucker, [0044] "… the request from the client includes data specified by a user that identifies a particular type of device [a first machine] to perform operations for particular nodes."; [0027] "For example, the request can identify a computational graph representing an inference for a particular neural network and can identify an input on which the inference should be performed.")
Tucher, Solomonik, Shoaib, Mayer, Nara, and Gao do not teach, but Ansari teaches: the operational cost value of graph nodes that receive user features as inputs are weighted toward the first machine. (Ansari, [0022] "The size attribute [the operational cost value] may include one or more of... a weighted resource capacity value... a weighted sum value of a normalized resource capacity..."; [0031] "In an example scenario, the total normalized residual resource capacity of the active PMs may be [0.2, 0.6] in a processor and a memory, respectively. [example of weighting]"; using the weighted value to determine how to allocate machines)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Tucher, Solomonik, Shoaib, Mayer, Nara and Gao to incorporate the teachings of Ansari by including the attribute associated with machines. Doing so would allow the multiple physical machines (PMs) to be sorted according to a power efficiency attribute and use those machines efficiently. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tucker in view of Solomonik in view of Shoaib in view of Mayer in view of Nara in view of Gao in further view of Alpert (US 20160299661 A1).
In regard to claim 11, Tucher, Solomonik, Shoaib, Mayer, Nara, and Gao teach: The method of claim 5, wherein:the plurality of sparse input feature vectors include at least one primary sparse input feature vector and at least one secondary sparse input feature vector… (Nara., [0006] "the first sparse element [primary sparse], and the second sparse element. [secondary sparse]") 
… the second machine stores the embedding matrices corresponding to secondary sparse input feature vectors; and (Nara., [0018] "The sparse-dense transform unit 104 accesses the corresponding sparse elements 108 a-108 n [embedding matrices corresponding to secondary sparse input feature vectures] from one or more of the data shards 106 a-106 k, where n is an integer greater than one."; [0002] "the size of the matrix may be too large to fit in one data storage, and different portions of the matrix may be sparsely stored in different locations of a distributed data storage system" ; sparse elements are stored in data shards connected to the sparse-dense transform unit 104)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Tucher, Solomonik, Shoaib and Mayer to incorporate the teachings of Nara by including the specialized matrix processors Doing so would allow increase the computation bandwidth of the central processing unit and decrease the processing cost of the system
graph nodes whose type of data input is identified as corresponding to a secondary sparse input feature vector (Tucker, [0045] "the system can traverse the subgraph to calculate a dimension of a tensor on each directed edge to and from each node of the subgraph. The dimension of the tensor indicates a size of memory that would be consumed by a device to perform an operation.") receive a machine designation indicting preferred execution within the second machine. (Tucker, [0045] "the system can assign the subgraph to a device that has memory capable of storing the largest tensor flowing in the subgraph."; [0032] "Each device can also have a respective computational capability... some devices can perform operations that other devices cannot. For example, some operations require a certain amount of memory that only particular devices have...")
Tucher, Solomonik, Shoaib, Mayer, Nara, and Gao do not teach, but Alpert teaches: …the primary sparse input feature vector providing category information related to a select user feature, and the secondary sparse input feature vector providing sub-category information related to the primary sparse input feature vector; (Alpert, [0073] "FIG. 8 illustrates a block diagram 800 describing a feature vector... Feature table 802 can include one or more merchant categories identifiers 804 [category information related to 802]. Each merchant category 804 can further include one or more subcategories identifiers 806. [sub-category information related to 804]")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Tucher, Solomonik, Shoaib, Mayer, Nara and Gao to incorporate the teachings of Alpert by including a tree structure. Doing so would allow a data element to be uniquely identified by four dimensional unique identifying key. (Alpert, [0073] "FIG. 8 illustrates a block diagram 800 describing a feature vector... As illustrated, feature table 802 can include data elements describing a tree structure that can uniquely identify a feature by providing four dimensional unique identifying key.")
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Tucker in view of Solomonik in view of Shoaib in view of Mayer in view of Gao in further view of Agarwal (US 20170214738 A1).
In regard to claim 15, Tucher, Solomonik, Shoaib and Mayer teach: The method of claim 1, wherein the computer network further includes a client user, the client user being a network client of the first machine, (Tucker, [0044] "… the request from the client includes data specified by a user that identifies a particular type of device [a first machine] to perform operations for particular nodes. For example, the user can specify particular nodes with mathematically heavy operations should be assigned to a GPU...")
Tucher, Solomonik, Shoaib and Mayer do not teach, but Gao teaches: the first machine being a ranking machine providing a ranking of options to the client user, the method further comprising: (Gao, [0016] "Further, the compatibility score can be used for ranking unknown data (e.g., a new pair of user and ad)."; [0032] "This compatibility score can be used to rank a set of potential second objects for a particular object.")
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Tucher, Solomonik, Shoaib and Mayer to incorporate the teachings of Gao by including a multi-threaded pipeline architecture to calculate the correlations of objects. Doing so would allow the system to determine correlations between groupings of objects based on weight parameters associated with a model.
Tucher, Solomonik, Shoaib, Mayer and Gao do not teach, but Agarwal teaches: … by the computing device, weighting toward the first machine the operational cost value of graph nodes that have a number of inputs greater than a predefined value. (Agarwal, [0118] "When the local node has a positive surplus or, in other words, when the local node has received more than its fair share of layer-4-traffic service-related messages [example of a predefined value] during the preceding accumulation time interval, as determined in if statement 2652, the weight of the local node is proportionally decreased 2653 and, in the for-loop 2654, the weights of the remote peer nodes with shortages are increased... The renormalization may, for example, somewhat increase the weights of peer nodes when the local node's queue length is greater than a threshold value [example of a predefined value]"; adjusting the weights toward local or peer nodes based on the length of the inputs)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Tucher, Solomonik, Shoaib, Mayer and Gao to incorporate the teachings of Agarwal by including the logic for computing new weights for the computational nodes. Doing so would provide a fair-but-efficient distribution policy. 

Claims 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tucker in view of Solomonik in view of Shoaib in view of Mayer in view of Nara in view of Gao in further view of Alpert.
Claims 18 and 20 are the combination of claim 4, 5 and 11.  Claims 18 and 20 recite substantially the same limitation as claim 4, 5 and 11, therefore the rejection applied to claims 4, 5 and 11 also apply to claims 18 and 20. 
Response to Arguments
Applicant's arguments with respect to the rejection of the claims under 35 U.S.C. 103 have been fully considered but they are moot:
Applicant argues: (see p. 12 middle – p. 15 top): “However, even assuming for the sake of argument that the communication vector in Dave could properly be considered an operational cost value, as independent Claim 1 recites, Dave would still fail to disclose, teach, or suggest the determination is based a number of data inputs to each graph node… The Examiner argued during the interview that paragraph 0045 and figure 2 of Shoaib discloses this limitation… Shoaib, merely discloses storing sparse matrices or dense matrices… based on storage location of embedding matrices used by each graph node.” 
Examiner answers: the arguments do not apply to the references (Solomonik) being used in the current rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU-TING CHUANG whose telephone number is (408)918-7519.  The examiner can normally be reached on Monday - Thursday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571)272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/S.C./Examiner, Art Unit 2122

/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122